NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                      Electronically Filed
                                                      Intermediate Court of Appeals
                                                      CAAP-XX-XXXXXXX
                                                      18-MAY-2021
                                                      08:08 AM
                                                      Dkt. 59 SO
                               NO. CAAP-XX-XXXXXXX


                     IN THE INTERMEDIATE COURT OF APPEALS

                             OF THE STATE OF HAWAI#I


      ELOY R. VILLARREAL, Respondent-Petitioner-Appellant,
                                v.
    ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF HAWAI#I,
                       Respondent-Appellee


          APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                     NORTH AND SOUTH KONA DIVISION
                        (CASE NO. 3RC18100329K)

                          SUMMARY DISPOSITION ORDER
         (By:     Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

                Respondent-Petitioner-Appellant Eloy R. Villarreal, Jr.
appeals from the "Order Affirming Administrative Revocation"
entered by the District Court of the Third Circuit, North and
South Kona Division1 on August 1, 2018. For the reasons ex-
plained below, we reverse.
          At about 2:00 a.m. on December 9, 2017, Hawai#i County
Police Department officer C. Campbell saw "a white passenger van
traveling south on Kuakini [Highway] crossing over the center
line." Officer Campbell stopped the van. Villarreal was the
driver. He agreed to take the standardized field sobriety tests
(SFST). After administering the SFST, Officer Campbell arrested
Villarreal for operating a vehicle under the influence of an




     1
                The Honorable Margaret K. Masunaga presided.
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


intoxicant (OVUII).2       Villarreal refused to take a breath or
blood test.       Officer Campbell issued a Notice of Administrative
Revocation (NOAR) of Villarreal's driver's license and completed
a form titled "Sworn Statement of Arresting Officer[.]"
          The Administrative Driver's License Revocation Office
(ADLRO) sustained the NOAR. Villarreal requested an administra-
tive hearing.
          On June 6, 2018, Respondent-Appellee Administrative
Director of the Courts, through an ADLRO hearings officer,
affirmed the ADLRO's administrative decision sustaining the NOAR.
Villarreal's license was revoked until January 8, 2020.3
          Villarreal filed a petition for judicial review. The
district court entered the Order Affirming Administrative
Revocation on August 1, 2018. This appeal followed.
          Villarreal first argues we should temporarily remand
this matter for the district court to enter findings of fact. In
an appeal from the administrative revocation of a driver's
license, the function of the district court is not to make its
own findings of fact. The sole issues before the district court
are whether the Director: (1) exceeded constitutional or
statutory authority; (2) erroneously interpreted the law;
(3) acted in an arbitrary or capricious manner; (4) committed an
abuse of discretion; or (5) made a determination that was
unsupported by the evidence in the record. Hawaii Revised
Statutes (HRS) § 291E-40 (2007). Our review of a decision by a

      2
            Hawaii Revised Statutes (HRS) § 291E-61 (2007) provides, in
relevant part:
                  § 291E-61. Operating a vehicle under the influence of
            an intoxicant. (a) A person commits the offense of
            operating a vehicle under the influence of an intoxicant if
            the person operates or assumes actual physical control of a
            vehicle:
            (1)     While under the influence of alcohol in an amount
                    sufficient to impair the person's normal mental
                    faculties or ability to care for the person and guard
                    against casualty[.]
      3
            The "capable of repetition, yet evading review" exception to the
mootness doctrine applies to this appeal. Slupecki v. Admin. Dir. of the
Courts, 110 Hawai#i 407, 409 n.4, 133 P.3d 1199, 1201 n.4 (2006).

                                        2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


district court on appeal from an administrative decision is a
secondary appeal; we must determine whether the district court
was right or wrong to affirm the ADLRO hearings officer's
administrative revocation of Villarreal's driver's license,
Wolcott v. Admin. Dir. of the Courts, 148 Hawai#i 407, 413, 477
P.3d 847, 853 (2020), applying the standard set forth in HRS
§ 291E-40.
           Villarreal also argues there was no evidence that
Officer Campbell had reasonable suspicion to stop his van. HRS
§ 291E-36 (2007) establishes the following procedure:

                (b)   Whenever a respondent has been arrested for
          [OVUII] and refuses to submit to a test to determine alcohol
          concentration or drug content in the blood or urine, the
          following shall be forwarded immediately to the director:

                (1)   A copy of the arrest report and the sworn
                      statement of the arresting law enforcement
                      officer, stating facts that establish that:
                      (A)   There was reasonable suspicion to stop the
                            vehicle[.]

(Emphasis added.) The Director must review the arrest report,
sworn statement of the arresting officer, and related documents
including any evidence provided by the respondent, and "issue a
written decision administratively revoking the license and
privilege to operate a vehicle or rescinding the [NOAR]." HRS
§ 291E-37 (Supp. 2016).
          HRS § 291E-37 (2007) provides, in relevant part:

                (d)   The director shall administratively revoke the
          respondent's license and privilege to operate a vehicle if
          the director determines that:

                (1)   There existed reasonable suspicion to stop the
                      vehicle[.]

(Emphasis added.)
          A respondent who disagrees with the Director's decision
can request an administrative hearing. HRS § 291E-38 (2007).
HRS § 291E-38 then provides, in relevant part:

                (e)   The director shall affirm the administrative
          revocation only if the director determines that:


                                    3
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                  (1)   There existed reasonable suspicion to stop the
                        vehicle[.]

(Emphasis added.)
          The only evidence of reasonable suspicion before the
ADLRO hearings officer was the Sworn Statement that Officer
Campbell saw "a white passenger van traveling south on Kuakini
[Highway] crossing over the center line."4 The hearings officer
held:

                  [Villarreal's] motion to rescind the revocation based
            on the sufficiency of the facts contained within Officer
            C. Campbell's sworn statement to determine reasonable
            suspicion for the stop is denied. Officer C. Campbell
            stated that the reasonable suspicion for the stop is based
            on him observing a white passenger van ([Villarreal]'s
            vehicle) traveling south on Kuakini [Highway] crossing over
            the center line at approximately 2:00 a.m. Although
            [Villarreal] takes issue with this statement because it does
            not mention what kind of line it was (solid, broken, etc.)
            or provide other pertinent facts, the undersigned Hearing
            Officer does not find this lack of information fatal. A
            vehicle cannot legally traverse over a "center line,"
            whether solid or broken, unless certain circumstances exist.
            See HRS 291C-38 and HRS 291C-49.[5] In the instant matter,
            the officer did not note any circumstances and [Villarreal]
            did not point to or submit any evidence into the record
            demonstrating circumstances that would legally allow
            [Villarreal]'s vehicle to cross the center line. Even if
            the evidence demonstrate [sic] that [Villarreal] may have a
            defensible position for crossing over the center line, this
            does not invalidate the reasonable suspicion for the stop.

          Officer Campbell's Sworn Statement did not "point to
specific and articulable facts which, taken together with
rational inferences from those facts, reasonably warrant[ed]" the
intrusion of an investigatory stop. State v. Kaleohano, 99


      4
            The ADLRO hearings officer granted Villarreal's motion to strike
the OBTS/CCH Arrest Report despite the Hawai#i Supreme Court's holding, under
former HRS §§ 286–257, –258, –259, that "the Hearing Officer must exclude from
the record . . . all unsworn statements (except the arrest report) of law
enforcement officials who do not appear to testify[.]" Desmond v. Admin. Dir.
of the Courts, 90 Hawai#i 301, 301-02, 978 P.2d 739, 739-40 (1998) (emphasis
added). The Director did not cross-appeal from that ruling. Accordingly, we
cannot consider the OBTS/CCH Arrest Report in our review of the district
court's order.
      5
            HRS § 291C-38 (2007) pertains to "Longitudinal traffic lane
markings" and describes when a yellow, white, or red marking is to be used,
and when the marking is to be solid, broken, or dotted. HRS § 291C-49 (2007)
pertains to "Driving on roadways laned for traffic" and describes center
lanes, but not center lines.

                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Hawai#i 370, 378, 56 P.3d 138, 146 (2002) (quoting State v.
Powell, 61 Haw. 316, 321–22, 603 P.2d 143, 148 (1979)). The
State did not present evidence about the color of the center
line, or whether it was solid, broken, or dotted, or any
combination thereof. There was no evidence describing the
movement or speed of Villarreal's van other than once "crossing
over the center line." Cf. Kaleohano, 99 Hawai#i at 378, 56 P.3d
at 146 (holding that police officer's observation of defendant's
vehicle "swerving within its lane of travel and crossing over the
solid double center line twice" was sufficient to warrant
investigative traffic stop to determine whether defendant was
driving while impaired); Park v. Tanaka, 75 Haw. 271, 280, 859
P.2d 917, 921–22 (1993) (holding that testimony that driver
weaved and swerved provided reasonable suspicion to stop
vehicle), abrogated in part by Chen v. Mah, 146 Hawai#i 157, 176-
77, 457 P.3d 796, 815-16 (2020) (prospectively adopting new "good
cause" standard for granting relief under Hawai#i Rules of Civil
Procedure Rule 55(c)); Kernan v. Tanaka, 75 Haw. 1, 39, 856 P.2d
1207, 1226 (1993) (holding that police officer's observation that
car was speeding and weaving into another lane justified
investigative traffic stop). In finding that Officer Campbell
had reasonable suspicion to stop Villarreal's van, the hearings
officer made a determination that was unsupported by the evidence
in the record. See HRS § 291E-40(c)(5).
           In addition, the hearings officer ruled that
"[Villarreal] did not point to or submit any evidence into the
record demonstrating circumstances that would legally allow
[Villarreal]'s vehicle to cross the center line." The hearings
officer placed a burden on Villarreal to present evidence showing
that Officer Campbell did not have a reasonable suspicion to stop
Villarreal's van. In so doing, the hearings officer exceeded
statutory authority, see HRS § 291E-40(c)(1), and erroneously
interpreted the law, see HRS § 291E-40(c)(2). See, e.g., McGrail
v. Admin. Dir. of the Courts, 130 Hawai#i 74, 82, 305 P.3d 490,
498 (App. 2013) (noting that ADLRO process places burden on


                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


government "to establish a prima facie case for revocation,
including that reasonable suspicion existed to stop the respon-
dent's vehicle, before the respondent has any burden to present
evidence") (citation omitted).
          We need not address Villarreal's other arguments about
whether various other documents (or portions thereof) in the
ADLRO case file constitute sworn statements.
          For the foregoing reasons, the "Order Affirming
Administrative Revocation" entered by the district court on
August 1, 2018, is reversed.
          DATED: Honolulu, Hawai#i, May 18, 2021.

On the briefs:
                                      /s/ Lisa M. Ginoza
Alen M. Kaneshiro,                    Chief Judge
for Respondent-
Petitioner-Appellant.                 /s/ Keith K. Hiraoka
                                      Associate Judge
Christopher J.I. Leong,
Deputy Attorney General,              /s/ Karen T. Nakasone
for Respondent-Appellee.              Associate Judge




                                  6